Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-10 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the wherein the fixing part comprises a slide hole, the locking part comprises a connecting part, a constraint part, and a locking member, and a first end of the connecting part is fixedly connected with the constraint, the connecting part passes through the slide hole, and the fixing part moves in a lateral direction so that the connecting part cases with the slide hole in different positions, the teleprompter reflector mechanism comprises a through hole arranged in the longitudinal direction at the teleprompter reflector mechanism; when assembling, a second end of the connecting part passes through the slide hole and the through hole, and extends to the front side of the teleprompter reflector mechanism and is threaded with the locking member so as to removably connect the fixing part on the back side of the teleprompter reflector mechanism as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





1/15/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872